DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 
Claims 16, 18-22,24-38 are pending in this action and are rejected.  Claims 1-15 were previously cancelled.  Claims 17 and 23 have been cancelled.  Claims 36-38 are new.
Claim Rejections - 35 USC § 103
Claims 16, 18-22, 24-32, 34, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2008/0311245) in view of Bai et al. CN 103525792 Derwent Abstract.
Regarding Claim 16, 18, 19, and 36-38:  Silver discloses a method of making soluble coffee extract [abstract].  Silver discloses combining roast and ground coffee with water and adding a hydrolase enzyme [abstract].  Silver discloses that the hydrolase enzyme can be a mannanase [0017].  Silver discloses exposing the mixture to a temperature of about 20°C to about 90°C and preferably about 50°C to about 60°C [abstract].  Silver discloses separating the soluble coffee extract as a permeate [abstract].
Silver does not explicitly disclose, wherein the enzyme having mannanase activity has at least 95% sequence identity to SEQ ID NO: 3 ; 97% (claim 18);  100% (claim 19); 96% (claim 36); 98% (claim 37); 99% (claim 38).
Bai discloses Seq ID 1: which has 100% sequence identity to Seq Id 3 of the instant invention.  Bai discloses the mannanase as useful in food production and that the enzyme is highly specific [abstract].

One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claim 20:  Silver discloses using the enzymes at a temperature of 20°C to 90°C.   Bai discloses the enzyme as high temperature [abstract].  Although, Silver and Bai do not explicitly disclose the term thermostable, it would have been obvious that the enzymes of Silver were thermostable since they have the ability to be used at high temperatures.
Further, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, it would have been obvious that the enzyme would have been thermostable since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 21:  Silver as modified discloses as discussed above in claim 16.  Silver does not disclose wherein the enzyme having mannanase activity has a melting temperature (Tm) determined by Differential Scanning Calorimetry (DSC) of at least 80°C.
Although, Silver does not explicitly disclose the claim limitation, it would have been obvious that the enzymes of Silver would have had the melting temperature, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, and is therefore the same enzyme and since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 22:  Silver as modified discloses as discussed above in claim 16.  Silver discloses that the incubation is performed for about 1 to 24 hours [0033].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 24-26:  Silver as modified discloses as discussed above in claim 16.  Silver discloses exposing the mixture with enzyme to a temperature of about 20°C to about 90°C to treat the coffee [abstract].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 27-29:  Silver as modified discloses as discussed above in claim 16.  Silver as modified does not explicitly disclose wherein the enzyme having mannanase activity is a endo-beta-1,4-mannanase; wherein the enzyme having mannanase activity is a GH5 endo-beta-1,4-mannanase; wherein the enzyme having mannanase activity is a GH5 endo-beta-1,4-mannanase or GH5_8 endo-beta-1,4-mannanase.
Although, Silver as modified does not explicitly disclose the claim limitations, it would have been obvious that the enzymes of Silver would have been a GH5 endo-beta-1,4-mannanase or GH5_8 endo-beta-1,4-mannanase, since Bai discloses Seq ID I which has 100% sequence identity to “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding Claim 30: Silver discloses as discussed above in claim 16. Silver does not explicitly disclose wherein the coffee extract obtained in step (b) comprises at least 100% more dry matter than a coffee extract prepared by a similar method without the addition of an enzyme having mannanase activity.
However, the method disclosed in Silver as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding Claim 31:  Silver discloses as discussed above in claim 16.  Silver further disclose that cellulase and galactanase can be added and incubated with the water roasted and ground coffee beans and mannanase [0017; 0033]. 
Regarding Claim 32:  Silver discloses as discussed above in claim 16.  Silver further discloses that the roast and ground coffee can be previously extracted [0019; 0021].
Regarding Claim 34:  Silver discloses as discussed above in claim 32.  Silver further discloses milling after extraction and before incubating with an enzyme [0026].
Regarding Claim 35:  Silver discloses as discussed above in claim 32.  Silver does not explicitly disclose wherein at least 8% by weight of the dry matter of the coffee beans obtained after the one or more first extractions is recovered in the coffee extract obtained in step (b).  However, .
Claims 16, 18-21, 27, 30, 32, 33, and 35 rejected under 35 U.S.C. 103 as being unpatentable over Colton (US 4,983,408) in view of Kensch et al. (US 2008/0064064) and Bai et al. CN 103525792 Derwent Abstract.
Regarding Claims 16, 18, 19, 27, and 32, 36-38:  Colton discloses a method of making a coffee extract [abstract].  Colton discloses providing roast and ground coffee and extracting the ground roast coffee [col. 3, lines 57-61].  Colton discloses adding water and an enzyme to extracted coffee [col. 4, lines 1-4; col. 6, lines 5-10].  Colton discloses the hydrolysis taking place at temperatures of about 30 to 60°C [claim 8].
Colton although disclosing hemicellulases [col. 3, lines 44-47] does not explicitly disclose mannanase.
Colton does not explicitly disclose, wherein the enzyme having mannanase activity has at least 95% sequence identity to any of SEQ ID NO: 3. ; 97% (claim 18);  100% (claim 19); 96% (claim 36); 98% (claim 37); 99% (claim 38).
Kensch discloses mannans as a type of hemicellulose [0003].  Kensch discloses that β-mannanase is a major endo-acting enzyme “involved in the degradation of hemicellulose” [0005].  Kensch discloses mannanase as useful in coffee extraction [0002; 0017].  Kensch also discloses wherein the mannanase can be an endo-beta 1,4 mannanase  [0004].

At the effective filing date of  the invention it would have been obvious to one of ordinary skill in the art to modify the hemicellulase of Colton for mannanase of Kensch since Kensch discloses that mannanase degrades hemicelluloses and is therefore a type of hemicellulose and is useful for the degradation of coffee substrates.  
Further, it would have been obvious to one of ordinary skill in the art to further modify the mannanase of Colton for the highly specific mannanase of Bai in order to improve the coffee solid preparation.
Claim 20:  Colton discloses as discussed above in claim 16.   Bai discloses the enzyme as high temperature [abstract].  Although, Colton and Bai do not explicitly disclose the term thermostable, it would have been obvious that the enzyme of modified Colton was thermostable since they have the ability to be used at high temperatures.
Further, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, it would have been obvious that the enzyme would have been thermostable since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 21:  Colton as modified discloses as discussed above in claim 16.  Colton does not disclose wherein the enzyme having mannanase activity has a melting temperature (Tm) determined by Differential Scanning Calorimetry (DSC) of at least 80°C.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 30: Colton discloses as discussed above in claim 16.  Colton does not explicitly disclose wherein the coffee extract obtained in step (b) comprises at least 100% more dry matter than a coffee extract prepared by a similar method without the addition of an enzyme having mannanase activity.
However, the method disclosed in Colton as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding Claim 33:  Colton discloses as discussed above in claim 32 and further discloses that the coffee extract is subjected to steam explosion after extraction and before enzymatic treatment [col. 3, lines 6-19, 62-68].
Regarding Claim 35:  Colton discloses as discussed above in claim 32.  Colton does not explicitly disclose wherein at least 8% by weight of the dry matter of the coffee beans obtained after the one or more first extractions is recovered in the coffee extract obtained in step (b).  However, the method disclosed in Colton as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical .
Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
On pages 5-6, the Applicants assert that Silver and Colton in view of Kensch do not disclose the recited claims.  The Applicants assert that Silver’s mannanase has a 43% sequence homology to Seq ID 3, and that Kench discloses an enzyme having 61% sequence homology.  
The Examiner notes that the rejection under Silver was not made in view Kensch.  Further, more the argument does not taken in account Bai which modified Silver and taught a sequence have having 100% identity to the instant Seq ID 3.  Further Colton was also modified with Bai which taught the exact same sequence as claimed.  The Kensch reference was incorporated for its teaching of the usefulness of mannanase in coffee products.
On page 6, the Applicants assert unexpected results in that there was a two fold increase in dry matter with the claimed enzyme as compared to other mannanases.
In addition to the previous argument that the there is no recitation of the effect of the enzyme on dry matter, the Examiner also notes that the experiments were conducted with SEQ ID mannanase enzyme and not enzymes having 95% -99% Seq Identity to Seq ID 3.  The experiments are relevant to mannanase that is Seq ID 3, not merely a close Seq. ID.  The Examiner maintains that the arguments are not commensurate with the scope of claims. 
On page 6, the Applicants assert that the mannanase of Silver is Mannaway and that the Applicants have demonstrated that Mannaway does not give the same results as in the claimed mannanase.

On pages 6-10, the Applicants assert that it would not have been obvious to modify the mannanase of Silver with the mannanase of Bai because Bai does not teach or suggest the use of Bai to make a soluble coffee extract.  The Applicants also assert that the results of using the claimed enzyme is unexpected in that the enzyme results in increased soluble solids.
The Examiner maintains that it would have been obvious to modify the method of Silver to include the claimed mannanase since Bai discloses it as a highly specific mannanase and its usefulness in food.  It would have been obvious to use a mannanase having a high specificity in order to better target the mannan portions of the coffee.
The Examiner also notes that given the experiment, in Table 9, the solubilization of coffee solids at 90C are the same with both enzymes being at 3% at 2 hours and 8% at 24 hours.  The claims call for an extraction temperatures of at least 65°C; 90°C falls within that range.  Applicants’ results are not unexpected.
Sreekrishna which was previously disclosed as pertinent prior art discloses mannanases in treating coffee to make the coffee more freeze dried tolerant in that it does not form a gel [col. 19, lines 24-31] which is indicative of mannanase being known to increase solubility.
On pages 10-11, the Applicants assert that it would not have been obvious to modify the mannanase of Colton with the mannanase of Bai because Bai does not teach or suggest the use of Bai to make a soluble coffee extract.  The Applicants also assert that the results of using the claimed enzyme is unexpected in that the enzyme results in increased soluble solids.
The Examiner maintains that it would have been obvious to modify the method of Colton to include the claimed mannanase since Bai discloses it as a highly specific mannanase and its 
The Examiner also maintains the rejections for the reasons discussed under Silver.
For the reasons above the prior art has been maintained and the rejections modified in view of amendments and cancelled claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793